Name: 2004/695/EC:Commission Decision of 14 October 2004 on the lists of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2005 (notified under document number C(2004) 4010)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  European construction;  EU finance
 Date Published: 2004-10-15; 2005-10-12

 15.10.2004 EN Official Journal of the European Union L 316/87 COMMISSION DECISION of 14 October 2004 on the lists of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2005 (notified under document number C(2004) 4010) (2004/695/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and Article 32 thereof, Whereas: (1) Certain Member States have submitted programmes to the Commission for the eradication and monitoring of animal diseases for which they wish to receive a financial contribution from the Community. (2) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), programmes for the eradication and monitoring of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of that Regulation are to apply. (3) In drawing up the list of programmes for the eradication and monitoring of animal diseases qualifying for a financial contribution from the Community for 2005, and the proposed rate and amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account. (4) In drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community for 2005, and the proposed rate and amount of the contribution for each programme, the interest of each programme for the Community, its compliance with the technical provisions of relevant Community veterinary legislation and the volume of available appropriations must be taken into account. (5) The Commission has considered each of the programmes submitted from both the veterinary and the financial point of view and is satisfied that those programmes should be included in the lists of programmes qualifying for a financial contribution from the Community in 2005. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The programmes for the eradication and monitoring of animal diseases listed in Annex I shall qualify for a financial contribution from the Community in 2005. 2. For each programme as referred to in paragraph 1, the proposed rate and amount of the financial contribution from the Community shall be as set out in Annex I. Article 2 1. The programmes of checks aimed at the prevention of zoonoses listed in Annex II shall qualify for a financial contribution from the Community in 2005. 2. For each programme as referred to in paragraph 1, the proposed rate and amount of the financial contribution from the Community shall be as set out in Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 160, 26.6.1999, p. 103. ANNEX I List of programmes for the eradication and monitoring of animal diseases (Article 1(1))  Proposed rate and amount of the Community financial contribution  (EUR) Disease Member State Rate Prop. amount Aujeszkys disease Belgium 50 % 300 000 Spain 50 % 250 000 Hungary 50 % 50 000 Ireland 50 % 50 000 Portugal 50 % 25 000 Slovak Republic 50 % 25 000 Bluetongue Spain 50 % 25 000 France 50 % 50 000 Italy 50 % 400 000 Bovine brucellosis Cyprus 50 % 100 000 Greece 50 % 100 000 Spain 50 % 5 000 000 Ireland 50 % 5 000 000 Italy 50 % 3 000 000 Poland 50 % 800 000 Portugal 50 % 1 800 000 United Kingdom (Northern Ireland) 50 % 5 000 000 Bovine tuberculosis Cyprus 50 % 5 000 Greece 50 % 100 000 Spain 50 % 4 000 000 Ireland 50 % 3 000 000 Italy 50 % 2 500 000 Poland 50 % 700 000 Portugal 50 % 250 000 United Kingdom (Northern Ireland) 50 % 2 000 000 Classical swine fever Belgium 50 % 15 000 Czech Republic 50 % 100 000 Germany 50 % 800 000 France 50 % 150 000 Luxembourg 50 % 100 000 Slovenia 50 % 10 000 Slovak Republic 50 % 200 000 Enzootic bovine leucosis Estonia 50 % 25 000 Italy 50 % 250 000 Lithuania 50 % 200 000 Latvia 50 % 100 000 Portugal 50 % 200 000 Ovine and caprine brucellosis (B melitensis) Cyprus 50 % 175 000 Greece 50 % 800 000 Spain 50 % 6 500 000 France 50 % 300 000 Italy 50 % 4 500 000 Portugal 50 % 1 700 000 Poseidom (1) France 50 % 150 000 Rabies Austria 50 % 180 000 Czech Republic 50 % 400 000 Germany 50 % 400 000 Finland 50 % 100 000 Lithuania 50 % 900 000 Poland 50 % 1 500 000 Slovenia 50 % 200 000 Slovak Republic 50 % 400 000 Swine vesicular disease Italy 50 % 200 000 Total 55 085 000 (1) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. ANNEX II List of programmes of checks aimed at the prevention of zoonoses (Article 2(1))  Proposed rate and amount of the Community financial contribution  (EUR) Zoonosis Member State Rate Proposed Amount Salmonella Austria 50 % 70 000 Belgium 50 % 400 000 Denmark 50 % 110 000 France 50 % 600 000 Ireland 50 % 50 000 Italy 50 % 600 000 Netherlands 50 % 350 000 Slovak Republic 50 % 100 000 Total 2 280 000